Citation Nr: 1430527	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased initial rating for lumbosacral strain with intervertebral disc syndrome (IVDS), currently rated 10 percent disabling prior to December 17, 2012, and 20 percent from that date, to include whether any further separate ratings for associated neurological symptoms are warranted.

2.  Entitlement to an increased initial rating for lumbar radiculopathy of the left lower extremity, currently rated 20 percent disabling, to include whether the separate rating for radiculopathy was warranted prior to December 17, 2012.

3.  Entitlement to service connection for a sinus disorder, to include as due to undiagnosed illness.

4.  Entitlement to service connection for headaches, claimed as migraines, to include as due to undiagnosed illness.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a left shoulder disability, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a neck / cervical spine disability, to include as due to undiagnosed illness.

9.  Entitlement to service connection for a left knee disability, to include as due to undiagnosed illness.

10.  Entitlement to service connection for a right knee disability, to include as due to undiagnosed illness.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2000 through May 7, 2004, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  His discharge under conditions other than honorable from a period of active service from May 8, 2004 to May 8, 2006 has been determined to be a bar to payment of benefits based upon that period of service.  This determination was reached in an unappealed October 2007 RO administrative decision.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran requested a Board hearing in connection with this appeal, but failed to report to the videoconference hearing properly scheduled in April 2014; the Veteran has not requested a new hearing nor presented good cause for a rescheduling.

To clarify the procedural history of the issues currently in appellate status, the Board notes that the January 2008 RO rating decision addressed 18 issues, the November 2008 notice of disagreement (NOD) expressly contested the decision on 12 specified issues, the October 2009 statement of the case (SOC) addressed those 12 issues, and then a January 2010 substantive appeal VA Form 9 from the Veteran specifically limited the appeal to only 6 of the issues (counting the bilateral knee issue as a single issue at that time).  In correspondence received by VA in January 2011, the Veteran claimed entitlement to service connection for a number of issues including several that were included in the November 2008 notice of disagreement but which had been excluded from appeal in the January 2010 substantive appeal.  In May 2011, the RO sent a letter to the Veteran asking him to clarify his intentions and implied that the Veteran still had the option to clarify whether his substantive appeal was intended to include more of the issues covered by his notice of disagreement.  It appears that the RO proceeded to re-interpret the Veteran's January 2010 substantive appeal as including all of the November 2008 NOD issues as part of the perfected appeal; the RO issued a February 2012 supplemental SOC (SSOC) addressing all of the issues from the NOD (the RO issued a February 2012 rating decision granting and resolving one of the claims seeking service connection for a skin disorder).  The Veteran then submitted a new VA Form 9 in March 2012 expressing a desire to appeal all of the issues on the February 2012 SSOC.

Following this, an April 2012 memorandum from the Veteran's representative expressed a desire to withdraw four of the issues from the appeal (this was further confirmed in documented telephone contact with the Veteran).  A January 2013 SSOC was issued and identified the updated list of issues considered to be in appellate status (although erroneously including a right shoulder issue that was withdrawn in the April 2012 correspondence, this error was noted in an August 2013 internal RO memorandum).

On the title page of this Board decision, the Board has listed each issue the RO has determined to be currently on appeal; the Board shall proceed with appellate review of each.  The Board observes that the Veteran has been led to believe, through correspondence from the VARO, that all of these issues are currently on appeal.  The Veteran's March 2012 substantive appeal appears to have been effectively expanded and amended with the acknowledgment of the RO.  The Board declines to disturb the RO's final determination regarding identification of issues properly in appellate status, as to do so at this stage would cause undue surprise and disadvantage to the Veteran following the RO's communications to him regarding the status of these issues on appeal.  (The Board again clarifies that the January 2013 SSOC's inclusion of an issue of service connection for a right shoulder disability was erroneous as the Veteran clearly withdrew the issue in April 2012; the Board has not included the right shoulder issue as part of this decision.)

The Board has recharacterized the service connection issues on appeal to clarify that the application of law and regulations concerning undiagnosed illness shall be considered by the Board.  The Board finds that the Veteran's qualifying service in the Southwest Asia Theater of operations during the Persian Gulf War as well as the nature of some of his contentions reasonably raise questions of possible undiagnosed illness for consideration in this case.

The Board also notes that the RO characterized the claim for service connection for a psychiatric disorder as specifically concerning "depression" in particular.  In light of the evidence indicating multiple diagnoses of acquired psychiatric disorders in this case, the Board has restyled the issue on the title page to include any potentially relevant acquired psychiatric disorders shown by the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, during the pendency of this claim, the RO issued an October 2009 rating decision revising the initial rating for lumbosacral strain to 10 percent.  In January 2013, the RO issued another rating decision awarding (1) an increased 20 percent "staged" rating for lumbosacral strain, effective from December 17, 2012, and (2) a new separate 20 percent rating for lumbar radiculopathy of the left lower extremity, effective from December 17, 2012.  The Veteran has maintained the appeal for higher ratings.  The Board views the Veteran's appeal seeking higher disability ratings for his lumbosacral spinal disability as including a claim for a higher disability rating for radiculopathy associated with the spinal pathology.  For the sake of clarity, the Board has listed the left lower extremity radiculopathy rating component of the appeal as a separate issue on the title page.

In addition, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issues of entitlement to a TDIU and service connection for a sinus disorder, headaches, chronic fatigue, and disability of the left and right knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 17, 2012, the Veteran's lumbosacral strain with IVDS was not manifested by: limitation of thoracolumbar spine flexion to 60 degrees; limitation of combined thoracolumbar spine range of motion to 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis; incapacitating episodes with total duration of at least two weeks during a 12 month period; or any radiculopathy or neurological symptoms aside from the (separately addressed) left lower extremity radiculopathy.

2.  For the period from December 17, 2012, the Veteran's lumbar strain with IVDS has not been manifested by: limitation of forward flexion of the thoracolumbar spine to 30 degrees; ankylosis of the entire thoracolumbar spine; incapacitating episodes with total duration of at least four weeks during a 12 month period; or any pertinent radiculopathy or neurological symptoms aside from the (separately addressed) left lower extremity radiculopathy.

3.  For the period on appeal prior to December 17, 2011, the Veteran's lumbar radiculopathy of the left lower extremity is shown to have been manifested by mild incomplete paralysis of the sciatic nerve, but not moderate incomplete paralysis of the sciatic nerve.

4.  For the period from December 17, 2012, the Veteran's lumbar radiculopathy of the left lower extremity is not shown to have been manifested by moderately severe incomplete paralysis of the sciatic nerve.

5.  The Veteran's psychiatric symptoms have been attributed to known clinical diagnoses (featuring depression and anxiety disorders along with cannabis dependence); cannabis use during service was willful misconduct associated with a bad conduct discharge, and the psychiatric diagnoses otherwise did not manifest during qualifying honorable active duty service, did not manifest in psychosis to a compensable degree within the first year following such service, and are not shown to be otherwise related to the Veteran's qualifying honorable active duty service.

6.  The Veteran's left shoulder symptoms have been attributed to known clinical diagnoses (partially torn rotator cuff and osteoarthritis) which did not manifest during qualifying honorable active duty service, did not manifest in arthritis to a compensable degree within the first year following such service, and are not shown to be otherwise related to the Veteran's qualifying honorable active duty service.

7.  The Veteran's neck / cervical spine symptoms have been attributed to known clinical diagnoses (various degenerative changes / joint disease) which did not manifest during qualifying honorable active duty service, did not manifest in arthritis to a compensable degree within the first year following such service, and are not shown to be otherwise related to the Veteran's qualifying honorable active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbosacral strain with IVDS prior to December 17, 2012, or in excess of 20 percent from that date, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243 (2013)

2.  The criteria for a separate 10 percent disability rating (but no higher) for lumbar radiculopathy of the left lower extremity are met from May 9, 2006 to December 17, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a disability rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity from December 17, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for service connection for an acquired psychiatric disorder, to include as due to an undiagnosed illness, have not been met.  (Diagnosed cannabis dependence, as a substance abuse disability, is not subject to direct service connection).  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1113, 1117, 1118, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.301(d), 3.303, 3.307, 3.309, 3.317 (2013).

5.  The criteria for service connection for a left shoulder disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).

6.  The criteria for service connection for a neck / cervical spine disability, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

To the extent that the January 2008 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award of service connection for lumbosacral strain (and a January 2013 rating decision expanded upon this award with assignment of a separate rating for associated lumbar radiculopathy of the left lower extremity), statutory notice had served its purpose, and its application was no longer required as to the back disability / radiculopathy rating issues.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2009 letter properly provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran has had opportunity to respond, has received multiple subsequent readjudications of the rating claim (including in the October 2009 SOC) and has not alleged that notice was less than adequate.

The RO provided the appellant with notice pertinent to establishing entitlement to service connection for the various disabilities in this appeal (including back disability) by a letter dated in November 2007.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  In the same November 2007 letter, among others, the RO provided notice concerning the assignment of disability ratings and effective dates, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The November 2007 letter was sent prior to the January 2008 rating decision on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations evaluating the severity of the Veteran's service-connected back disability in December 2007, March 2009, February 2011, and December 2012.  The reports of these examinations will be discussed in greater detail below, though the Board finds them to be adequate as they included review of the Veteran's pertinent history and symptom complaints and also included all necessary findings concerning the back disability and associated radiculopathy.  Additionally, the RO arranged for a VA examination evaluating the nature and etiology of the claimed neck / cervical spine disability in August 2009.  The Board finds that the report and medical opinion associated with this examination is adequate to address the cervical spine service connection claim as it provides a competent medical opinion addressing the key etiological question with citation of the pertinent in-service and post-service medical history and an adequate rationale (noting the distinction between in-service muscle strain near the neck and the current diagnosis of degenerative disc disease and stenosis of the cervical spine).  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Board notes that no VA examination has been conducted specifically in connection with the service connection claims for acquired psychiatric disability or left shoulder disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA examinations are not necessary for the acquired psychiatric disorder and left shoulder disability claims, as there is no credible evidence suggesting that there may be a nexus between the current disabilities and the Veteran's qualifying period of honorable active duty service.  As discussed below, the Veteran reports that his psychiatric symptoms began after service, his service treatment records contain no suggestion of psychiatric disorder during the period of honorable service, and the only in-service events suggested to be linked to the current psychiatric disorder are motorcycle accidents that took place after the conclusion of the period of honorable service (two in-service motorcycle accidents occurred during the service period barred from consideration as a basis of service connection).  As also discussed below, the Veteran's accounts of suffering a pertinent left shoulder injury during his period of honorable service is found to be non-credible as the accounts have been inconsistent and are contradicted by probative contemporaneous service treatment reports documenting the Veteran's various symptom complaints, injuries, and evaluations in detail from during and after the Veteran's period of honorable service (including his denial of any history of shoulder problems during his February 2005 separation examination).  The low threshold requirement of McLendon is not met, and an examination to secure a nexus opinion for the psychiatric and left shoulder issues on appeal are not necessary.  Furthermore, as discussed below, there is sufficient competent medical evidence of record to make a decision on the claims.

The Veteran has not identified any evidence that remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Increased Ratings for Back Disability

The Veteran claims that his service connected lumbar strain has been more severe than reflected by the staged ratings assigned; this appeal arises from the initial assignment of a disability rating associated with the award of service connection.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With the assignment of an initial rating upon an award of service connection, separate ratings can be assigned for separate periods of time based on facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999)

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board observes that while the back disability is service connected as "strain," medical evidence of record (including multiple VA examination reports) indicates that disc disease with sciatica is part of the service-connected pathology; in a January 2013 rating decision, service connection was awarded for radiculopathy on the basis of such findings.

Thus, the Veteran's service-connected low back disability encompasses both strain (rated under Code 5237) and disc disease (which may be rated under Code 5243).  While both of these diagnostic codes provide for rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), Code 5243 provides for alternatively rating based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Consequently, rating under Code 5243 is potentially more advantageous to the Veteran, and that is the appropriate Code assigned.  38 C.F.R. § 4.71a.

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; for combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.

Neurological impairment of the lower extremities due to a spine disability is rated under 38 C.F.R. § 4.124a, Code 8520, as analogous to sciatic nerve damage.  A 10 percent rating is warranted when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.

The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A December 2007 VA examination report shows, in pertinent part, forward flexion to 90 degrees, backward extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The findings for the back were characterized by the examiner as "normal examination and range of motion."  The examiner noted that the Veteran gets discomfort with prolonged standing or having to bend for a period of time, with impact upon his activities of daily living to the extent of discomfort upon prolonged standing and sitting and needing to move every 30 to 40 minutes.  The Veteran described "pain that goes down the back of his left leg" and "when it really acts up, it will send tingling down his leg further."  There were "no neurologic deficits," all of the Veteran's reflexes (including in the lower extremities) were fully intact and normal, and the Veteran had "not lost any days of work associated with the low back due to being in bed due to the low back."  The examiner also noted that the spine had "no additional flares, no further loss in range of motion, no further loss in functional capacity from pain, fatigue, weakness, lack of endurance after repetitive usage."

A November 2008 VA treatment report shows that the Veteran described left leg pain associated with his back problem.  The Veteran explained that his "left leg feels weak, sometimes numb on side of leg into foot."  The Veteran recalled experiencing these symptoms since 2000.  Sensory examination was "intact" at that time.  After diagnostic imaging, the physician assessed that the left leg pain "may or may not be associated with the Veteran's lumbar spine degenerative changes."

A January 2009 VA treatment report shows that the Veteran reported severe lower back pain (8 out of 10) "which radiates down to his left leg and feels tingling and numbness and has had for past 9-10 years...."  The Veteran denied bladder/bowel problems and there was no other suggestion of neurological impairment.

A March 2009 VA examination report discusses the Veteran's report of lower back pain of "3/10" severity when walking around, with flare-ups increasing in severity to "8/10" on lifting, bending, using stairs, running, jumping, and playing sports.  The functional impairment was noted to involve pain on prolonged standing, walking, and bending; but with no need for use of a brace, crutches, cane, or walker.  The Veteran reported "left leg weakness on doing exercises."  The report shows that there had been "[n]o incapacitating episode over the last 12 months."  The examination report shows findings of no postural abnormality, no fixed deformities, no spasm, but tenderness of the lower back.  Gait was normal with no limitation on standing and walking on the tiptoes or heels.  Range of motion testing revealed flexion to 90 degrees with pain beginning at 70 degrees, extension to 30 degrees with pain beginning at 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted that there were no neurological abnormalities and that the ranges of motion were "not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use and during the flare-ups."

A February 2011 VA examination report shows reported symptoms of numbness and paresthesias associated with the back disability, together with stiffness, weakness, spasm, and severe aching pain radiating to the lower left extremity with onset after five minutes of standing.  There had been "no" incapacitating episodes of spine disease, and there was "[n]o limitation to walking."  The Veteran was using an over-the-counter lumbar brace daily.  Posture was normal and symmetrical, and there were no abnormal spine curvatures.  There was guarding and tenderness on the left side of the thoracolumbar sacrospinalis, but otherwise no objective abnormalities.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner found objective evidence of pain on active range of motion and following repetitive motion, but without additional limitations after three repetitions of range of motion.  Following diagnostic imaging (showing some disc disease), the examiner diagnosed lumbar spondylolisthesis and stenosis with sciatica; the examiner noted that the pathology was causing increased absenteeism (the Veteran attributed his unemployment to the pain in his back and legs) as well as functional impairments of limited bending, lifting, twisting, or standing for more than 5 to 10 minutes.  Jerk reflex testing was normal for both knees and for the right ankle, but left ankle jerk was absent.  Sensory examination of the lower extremities was normal bilaterally.  Motor examination showed fully normal active motor strength against full resistance bilaterally for all tested movements of the hips, knees, ankles, and great toes.

For the period prior to December 17, 2012, the Veteran's service-connected back disability is rated 10 percent disabling.  The next higher rating of 20 percent would require a showing of forward flexion of the thoracolumbar spine not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating IVDS episodes having a total duration of at least two weeks during a 12 month period.

The evidence does not show that any of these criteria were met prior to December 17, 2012.  The detailed range of motion testing reports of record show, even accounting for pain and functional loss with repetitive use, that forward flexion was greater than 60 degrees and combined range of motion was greater than 120 degrees.  The evidence from the period shows no muscle spasm or guarding of such severity as to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence or suggestion that the spine was ankylosed.

For the period prior to December 17, 2012, no separate compensable rating is currently in effect for the lumbar radiculopathy associated with the Veteran's back disability.  However, the Board finds that mild incomplete paralysis of the sciatic nerve affecting the left leg is reasonably shown for the period on appeal prior to December 17, 2012; accordingly, a 10 percent rating is warranted for the lumbar radiculopathy of the left lower extremity.  The December 2007 and March 2009 VA examination reports indicate no pertinent neurological abnormalities were found, but both reports indicate that the Veteran reported symptoms of left leg radiculopathy (pain and tingling in December 2007; weakness in March 2009).  Additionally, a November 2008 VA treatment report shows the Veteran described left leg weakness and numbness dating back a number of years and a January 2009 VA treatment report shows the Veteran described tingling and numbness symptoms in the left leg dating back a number of years.  The February 2011 VA examination report shows pain from symptomatic sciatica involving the left leg.

Resolving reasonable doubt in the Veteran's favor, considering these consistent reports of left leg radiculopathy symptoms in light of the more recent clear medical confirmation of significant left leg radiculopathy, the Board finds that the evidence reasonably supports finding that there was mild incomplete paralysis of the sciatic nerve affecting the left leg throughout the period on appeal (from the May 9, 2006 effective date for the grant of service connection for the lumbosacral spine disability).  This finding warrants a separate 10 percent rating under Diagnostic Code 8520.

A higher than 10 percent rating prior to December 17, 2012 requires at least moderate incomplete paralysis of the sciatic nerve.  The Board finds that the evidence does not show moderate incomplete paralysis prior to December 17, 2012.  In this regard, the Board notes that the February 2011 VA examination findings show normal sensation and fully normal motor strength in all pertinent respects; the Board finds that the symptoms of pain and absent left ankle jerk reflex (without loss of strength or sensation) are contemplated by the assignment of a 10 percent rating for mild incomplete paralysis.  Earlier evidence featuring complaints of some symptoms of left leg sciatic pain, numbness, and tingling do not demonstrate greater than a mild degree of incomplete paralysis.  It is significant that the December 2007 and March 2009 VA examination reports show no associated neurological deficits, and the December 2007 report further specifies that the Veteran's lower extremity reflexes were all intact and normal at that time.  The Board finds that moderate incomplete paralysis would reasonably be expected to manifest in some clinically observable neurologic abnormality upon direct medical inspection focused upon evaluating manifestations of the pertinent spinal disability; in the absence of any findings of such abnormality, the Board finds no basis for characterizing the incomplete paralysis of the sciatic nerve as moderate during this period.  Accordingly, the Board finds that a separate 10 percent rating (but no higher) for radiculopathy involving the left leg under Diagnostic Code 8520 is for assignment effective from May 9, 2006 (the effective date of service connection for the spine disability).

The Board's analysis now turns its attention to the period from December 17, 2012 to the present.

A December 2012 VA examination report shows that the Veteran reported flare-ups impact function by causing pain following prolonged standing.  Range of motion testing revealed flexion to 60 degrees with objective evidence of painful motion beginning at 45 degrees, extension to 25 degrees with objective evidence of pain beginning at that point, right and left lateral flexion to 30 degrees with objective evidence of pain beginning at that point bilaterally, and right and left lateral rotation to 30 degrees with objective evidence of pain beginning at that point bilaterally.  The Veteran was able to perform repetitive use testing with three repetitions; post-test range of motion measurements revealed the same range as before repetitive motion testing.  The examiner identified that the Veteran's functional loss was associated with the loss of movement.  The examiner found localized tenderness of pain to palpation of the lumbar paraspinalis muscles, but no guarding or muscle spasm.  There was no muscle atrophy.  The Veteran made occasional use of a back brace, but had "no" incapacitating episodes over the past 12 months.  

The December 2012 VA examination report shows that there was radicular pain to the left leg.  Jerk reflex testing was normal for both knees and for the right ankle, but left ankle jerk was absent.  Motor examination showed fully normal active motor strength against full resistance bilaterally for all tested movements of the hips, knees, ankles, and great toes.  Sensory examination revealed decreased sensation in much of the left leg, but normal for the right leg and the left upper anterior thigh.  The examiner found no radiculopathy affecting the right leg, but found "moderate" severity of radiculopathy affecting the left leg featuring "moderate" paresthesias and/or dysthesias and "moderate" numbness.  The examiner found no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner noted that the back disability had an impact upon the Veteran's ability to work to the extent that the disability caused difficulty with prolonged standing.

For the period from December 17, 2012, the Veteran's service-connected back disability is rated 20 percent disabling.  Assignment of a higher rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or ankylosis of the entire thoracolumbar spine; or incapacitating episodes with a total duration of at least four weeks during a 12 month period.

The evidence does not show that any of these criteria have been met.  The detailed range of motion testing reports of record show, even accounting for pain and functional loss with repetitive use, that forward flexion was greater than 30 degrees.  There is no evidence or suggestion that the spine has been ankylosed, and the evidence does not indicate that the Veteran has experienced incapacitating episodes of disc disease of four weeks duration in a 12 month period.

For the period from December 17, 2012, a 20 percent rating is in effect for the lumbar radiculopathy associated with the Veteran's back disability.  This rating contemplates "moderate" incomplete paralysis of the sciatic nerve, and the criteria for a higher rating require a showing of at least "moderately severe" incomplete paralysis of the sciatic nerve.  The Board finds that the evidence does not show moderately severe incomplete paralysis.  In this regard, the Board notes that the December 2012 VA examination findings show fully normal motor strength in all pertinent respects; the Board finds that the symptoms of diminished sensation, pain, and absent left ankle jerk reflex (without loss of active motor strength) are contemplated by the 20 percent rating for moderate incomplete paralysis.  The Board also finds that the specific date of onset of the moderate incomplete paralysis prior to the December 2012 VA examination is not more particularly determinable from the evidence of record, and some of the pertinent symptoms (such as the diminished sensation of the left leg with medically noted "moderate" paresthesias and/or dysthesias and "moderate" numbness) are not shown in earlier medical examination reports.  Accordingly, concerning the separate rating for radiculopathy affecting the left leg, the Board finds that no rating in excess of 20 percent nor any earlier assignment of the 20 percent rating within the period on appeal is warranted in this case.

The Board has considered whether this claim warrants referral for consideration of an extraschedular rating.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Comparing the manifestations of the Veteran's service-connected thoracolumbar spine disability to the rating schedule, the Board finds that the symptoms reported and the impairment of function found during each stage are wholly encompassed by the schedular criteria for the ratings assigned, and consequently those criteria are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected back disability adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, weakened movement, excess fatigability, or incoordination.  The back disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable criteria.  The Veteran has not described any exceptional or unusual features associated with his back disability.

Finally, the Board has determined that the record raises the issue of entitlement to a TDIU in connection with the increased rating claim, and that issue is addressed in the remand section below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  See also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, the Veteran must show: (1) the existence of a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For Veterans of active service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Muscle pain, joint pain, neuropsychological signs or symptoms, and sleep disturbances are among the recognized possible manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the Veteran's claims file, including in "Virtual VA" and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

The Veteran's service records reflect that he had active service in the Southwest Asia Theater of Operations during the Persian Gulf War in 2003; this service was part of the period for consideration in this case.  Accordingly, the Board finds that the record effectively raises a need to consider two theories: (1) that his claimed disabilities may be due to undiagnosed illnesses due to Persian Gulf service, and (2) that his claimed disabilities, even if not due to undiagnosed illnesses, may be the direct result of service.  The Board will address each theory in turn.

Undiagnosed Illness Due to Persian Gulf Service

The Board has considered whether the Veteran's claimed psychiatric disorder (as potentially neuropsychiatric signs or symptoms or as sleep disturbance), left shoulder disability, and neck disability (as potentially considered joint or muscle pain) may be considered manifestations of undiagnosed illnesses due to his service in the Persian Gulf, and whether the Veteran should be compensated for such under 38 U.S.C.A. § 1117.

A careful review of the claims file shows that each of the Veteran's claimed symptoms of psychiatric disorder, of left should disability, and of neck disability has been attributed to a known diagnosis.

A January 2011 VA psychological / cognitive behavioral screening assessment report shows that the Veteran was evaluated by a clinical psychologist and his symptoms were attributed to Axis I diagnoses of "Depression NOS" and "Anxiety NOS" together with "Cannabis Dependence."  An earlier December 2010 VA psychological consultation report shows that a VA psychologist attributed the Veteran's symptoms to an Axis I diagnosis of "Adjustment disorder w/ anxiety and depressed mood" in addition to cannabis dependence.

Regarding the left shoulder, VA treatment records include a February 2012 primary care report showing left shoulder pain assessed to be "[l]ikely shoulder impingement syndrome" with plans to "obtain MRI to evaluate for chronic rotator cuff tear."  A May 2012 report shows that the Veteran was "found to have chronic mild rotator cuff tear and AC OA [osteoarthritis]," finally assessed as "[l]ow grade rotator cuff tear."  (Both of these reports are documented in Virtual VA.)  

Regarding the neck, VA treatment records include a November 2008 report (documented in Virtual VA) of an evaluation of the Veteran's neck complaints with pain.  Diagnostic imaging of the cervical spine was medically interpreted as showing "Mild degenerative changes of the cervical spine as described above, most prominent at the C3-4 and C4-5 levels," along with "C3-4 level, disc osteophyte complex with mild central canal and mild bilateral neuroforaminal stenosis," and "C4-5 level, disc osteophyte complex with mild central canal and moderate bilateral neuroforaminal stenosis."

The Veteran's psychiatric, left shoulder, and neck symptoms are attributed to known medical diagnoses.  The competent medical evidence is therefore against the conclusion that the claimed psychiatric, left shoulder, and neck symptoms may be presumptively linked to an undiagnosed illness that is based on his service in the Persian Gulf.  Accordingly, the provisions of 38 C.F.R. § 3.317 do not apply.

The Board shall now turn its attention to addressing whether any claimed psychiatric disorder, left shoulder disability, or neck disability is the direct result of the Veteran's qualifying period of honorable service.

Direct Service Connection -Psychiatric Disorder

With regard to the psychiatric disorder claim on appeal, the Board observes that the Veteran's responses to questions during a screening for possible posttraumatic stress disorder (PTSD) in a December 2010 VA consultation directed some attention to the possibility of a PTSD diagnosis.  Significantly, however, the VA psychologist who conducted the December 2010 assessment as well as another VA psychologist who conducted a January 2011 assessment both determined that the Veteran's diagnoses did not include PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  As the Veteran's psychiatric diagnoses are shown to not include PTSD, there is no need to discuss further provisions specific to establishing service-connection for PTSD.  38 C.F.R. § 3.304(f).

The Veteran has been diagnosed with cannabis dependence, and the Veteran's use of cannabis is well documented to have begun in 2004 or 2005 (documented in the service records and in the Veteran's own account in VA treatment records, including a December 2010 VA report showing that the Veteran identified 2005 as the year he began to use cannabis).  However, any substance abuse disability is not subject to direct service connection.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(d); VAOPGPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999) (law and regulations preclude an award of direct service connection for a disability that originated due to substance abuse as such abuse is deemed to constitute willful misconduct on the part of the claimant); see also Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1389- 91 (for claims filed after October 31, 1990, prohibiting payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse).

There is a limited exception to this doctrine when there is clear medical evidence establishing that alcohol or drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, VA treatment records, including a December 2010 psychiatric report (in Virtual VA), document that the Veteran began using cannabis in 2004 or 2005 and came to rely upon the use to calm his nerves.  There is no contention or evidence in this case that the diagnosed cannabis dependence disorder is secondary to (caused or aggravated by) a service-connected disability.  Thus, the limited exception to the doctrine does not apply and there is no entitlement under the law to service connection for the diagnosed cannabis dependence.

The Veteran's service treatment records are negative for indications of psychiatric disorder such as depression or anxiety or symptomatology suggestive of such disorder or disability.  Significantly, the Veteran's February 2005 separation examination (conducted well after the conclusion of the period of honorable active duty for consideration in this case) includes a medical history questionnaire showing that the Veteran specifically denied having ever had a history of "nervous trouble of any sort (anxiety or panic attacks)," "frequent trouble sleeping," and "depression or excessive worry."  The examination report shows that the Veteran was found by the examining medical professional to be clinically normal with regard to psychiatric evaluation.  The Board finds that the February 2005 separation examination report is probative competent evidence that, together with the complete set of service treatment records, strongly suggests that neither the Veteran nor trained medical professionals believed that the Veteran had any chronic psychiatric disability during the qualifying period of honorable service.

The Board notes that the Veteran's service records clearly document the Veteran's use of cannabis/marijuana during service in connection with his bad conduct discharge.  As the post-service evidence suggests that the Veteran's cannabis use may be associated with his desire to calm down feelings of anxiety, the Board has considered whether any cannabis use shown during service may arguably reflect a pertinent manifestation of anxiety disorder (or depression) during service.  However, the Veteran's discharge under conditions other than honorable specifically featured a charge addressing the Veteran's cannabis use; the period of service from May 8, 2004 to May 8, 2006 may not be considered a basis for an award of service connection and there is no evidence indicating cannabis use during the prior period of honorable service.  In any event, the Board emphasizes that the Veteran denied having any history of pertinent anxiety or similar symptoms on his February 2005 medical history questionnaire following the period of service, and the Veteran's post-service statements indicate onset of psychiatric symptoms no earlier than 2006 or 2008.

There is no indication that the Veteran experienced the onset of symptoms of a psychiatric disorder at any time during the period of service for consideration from March 2000 through May 7, 2004.  Indeed, a January 2011 VA treatment report shows that the Veteran himself recalled that he first experienced significant depressive symptoms well after service, in December 2008 ("Veteran described first experiencing interfering depressive symptoms in December 2008.")  A December 2010 VA psychological evaluation report (documented in Virtual VA) shows that the Veteran endorsed a number of psychiatric symptoms and indicated that "most began in 2008" with the exception that symptoms involving memories of a motor vehicle crash began "around 2006."

The Board observes that the VA treatment reports, including the January 2011 psychological report, indicate that the Veteran's pertinent memories involving one or more "crash" incidents concern "nightmares of motorcycle crashes he has been involved in."  Notably, the Veteran's service records document that he was involved in motorcycle crashes during service in December 2004 and in May 2005, but any injury/trauma associated with these events is not for consideration in this service-connection analysis due to being subject to the Veteran's discharge under conditions other than honorable.  There is no clear indication of a motorcycle accident during the Veteran's prior honorable service.  The Board observes that a motor vehicle accident documented in July 2003 did not involve a motorcycle (the Veteran was in a truck).  The evidence shows that the Veteran's diagnoses do not include PTSD nor does any evidence otherwise reflect a psychiatric disorder featuring a link to a traumatic event during the Veteran's period of service for consideration in this case.  In sum, the evidence does not indicate that the Veteran's diagnosed psychiatric disorders had onset during, or had any other manner of causal/etiological link to, the period of service for consideration in this case.

Direct Service Connection - Left Shoulder Disability

Likewise, the evidence of record does not indicate that the Veteran's diagnosed left shoulder disability had onset during the period of service for consideration in this case, nor does the evidence show any other manner of causal/etiological link to the period of service for consideration.

The Veteran's service treatment records are negative for indications of left shoulder disability, to include any injury or symptomatology suggestive of such disorder or disability.  Significantly, the Veteran's February 2005 separation examination (conducted well after the conclusion of the period of honorable active duty for consideration in this case) includes a medical history questionnaire showing that the Veteran specifically denied having ever had a history of "painful shoulder" and denied any manner of "arthritis."  Furthermore, the examiner noted specific abnormalities of the upper extremities, specified as abrasions of the wrists and sensory loss in the left thumb; there was no found abnormality nor symptom complaint concerning the left shoulder.  A March 2005 report of "Physical Examination for Confinement" shows that the Veteran was examined and found to be clinically "normal" in all pertinent respects, including specifically with regard to his extremities, with no suggestion of any left shoulder symptoms or impairment at that time.  

The Board finds that the February 2005 separation examination report is probative competent evidence that, together with the complete set of service treatment records, strongly suggests that neither the Veteran nor trained medical professionals believed that the Veteran had any chronic left shoulder disability during the qualifying period of honorable service.

The earliest indication of record documenting that the Veteran had left shoulder symptoms is the April 2007 claim for service connection in which he reports that onset of the problem was in April 2001.  A January 2009 VA treatment report shows that the Veteran described pain in "his left shoulder after injuring while weight lifting which happened back in 2003 and has gotten worse in the past 6 months...."  A February 2012 VA medical report (documented in Virtual VA) shows that the Veteran reported "chronic" left shoulder pain "following 'weight-lifting injury' while on deployment in 2003, has 'never been right' since...."  The Board notes that the Veteran has indicated two different years as the time of onset of the left shoulder symptoms, and neither is consistent with the fact that the contemporaneous service treatment records contain no suggestion of any left shoulder injury or left shoulder problems.  

To the extent that the Veteran's contentions assert onset of a chronic left shoulder disability during qualifying service with a continuity of lay-perceivable left shoulder symptoms since the qualifying period of service, the Board finds the indication of such onset and continuity to be non-credible.  The Board finds it reasonable to presume that a symptomatic left shoulder injury or disability would have been reported, treated, and documented in the Veteran's set of service treatment records; the Veteran's service records document treatment and evaluation of a variety of issues, including various muscular and joint pain issues, without indication of any symptoms or disability of the left shoulder.  Significantly, the February 2005 separation examination report and the additional March 2005 in-service examination report show that the Veteran had no symptoms or abnormalities of the left shoulder at those times following the qualifying period of service, and he specifically denied any history of shoulder problems in the February 2005 medical history questionnaire.  The preponderance of the evidence leads the Board to conclude that no chronic left shoulder disability had onset during the period of service for consideration.

The Veteran is competent to report his experience of painful symptoms of the left shoulder.  However, in light of the inconsistency of the Veteran's hindsight statements concerning his recollection of the onset of chronic left shoulder symptoms during service, and considering that these statements are self-serving and have been presented to VA during the pendency of a claim for monetary benefits, the Board finds the assertion of in-service onset to be non-credible.  The most probative evidence on the matter is presented in the contemporaneous set of service treatment records documenting the Veteran's various in-service symptom reports and medical diagnoses as recorded by medical professionals.  As the probative service treatment records do not indicate that any left shoulder injury, chronic pain, nor any other symptoms or diagnoses were among the Veteran's complaints or medical findings during the period of service for consideration, the Board finds that the most probative evidence on the matter indicates that no chronic left shoulder disability had onset or manifestation during service.

Further, the Board finds no credible evidence of any event or injury during service that may otherwise serve as a cause of post-service onset of chronic left shoulder disability.  In light of the inconsistent and uncorroborated statements of the Veteran during his pursuit of benefits, contradicted by his report of medical history during service, the Board finds that the Veteran's testimony indicating an in-service injury to the left shoulder lacks credibility.

Direct Service Connection - Neck / Cervical Spine Disability

Finally, the evidence of record does not indicate that the Veteran's diagnosed neck / cervical spine disability had onset during the period of service for consideration in this case, nor does the evidence indicate any other manner of causal/etiological link to the period of service for consideration.  The Board concludes that no neck or cervical spine injury, symptomatology, or diagnosis is shown in any service record pertaining to the period for consideration.  The Board notes that the Veteran appears to have possibly suffered some manner of neck injury in a motorcycle accident in December 2004 (although evaluation and diagnostic imaging did not reveal abnormalities); this incident took place during the period of service which may not be considered as a basis for an award of service-connected disability benefits.

During the period of service properly for consideration, the Veteran was injured in a truck accident in July 2003.  Documentation of medical evaluation of the Veteran in July 2003 shows complaint of "pain middle of back due to a rollover accident in a truck" and indicates that the Veteran's emergency room treatment involved complaint of "shoulder pain and small cuts arms and face."  (The Board notes that some treatment reports and references to this motor vehicle accident suggest that it occurred in 2002 rather than 2003, but a broad review of the pertinent evidence leads the Board to conclude that the correct date of the incident was in July 2003.)  Notes on the evaluation of the Veteran present no indication of injury to the neck in any diagnosis or symptom report.  Later, a September 2003 service treatment report shows that, following the accident, the Veteran complained of "lower back pain" and "pain right below the neck" that was assessed as "resolving latimis doris [sic - latissimus dorsi] muscle strain."  Another follow-up evaluation report, from later in September 2003, shows continuing lower back pain with no further suggestion of the pain near the neck nor otherwise any suggestion of neck injury or disability.

The February 2005 separation examination report shows that the Veteran's neck was medically evaluated to be clinically normal at that time with no neck abnormality nor any neck symptoms reported by the Veteran.  A March 2005 report of "Physical Examination for Confinement" shows that the Veteran's neck was examined and found to be clinically "normal" with no suggestion of any symptoms or impairment at that time.  The Board finds that the February 2005 separation examination report and the March 2005 examination report present probative competent evidence that, together with the complete set of service treatment records, strongly suggests that neither the Veteran nor trained medical professionals believed that the Veteran had any chronic neck disability during the qualifying period of honorable service.  The probative contemporaneous evidence shows that no neck injury or neck disability manifested during the Veteran's period of service for consideration in this case.  The probative contemporaneous evidence also strongly suggests that any injury near the neck documented in 2003 was a muscle strain, acute in nature, and resolved without any residual chronic neck disability.

The earliest indication of record documenting that the Veteran had neck / cervical spine symptoms is the April 2007 claim for service connection in which he reports onset of the problem as occurring during October 2001.  An August 2009 VA examination report indicates that, at that time, the Veteran provided a history featuring the diagnosed muscle strain below the neck following the July 2003 motor vehicle accident (the Board considers the report's reference to a 2002 motor vehicle accident and muscle strain as most reasonably understood as intending to refer to the documented 2003 accident and muscle strain).  The examiner noted that the Veteran did not have any issue with his neck at the time of his separation from service (citing the February 2005 separation examination report); the Veteran reported later developing symptoms of pain and tingling in his upper extremities.  The report summarizes that post-service MRI diagnostic imaging in 2008 revealed "very mild DDD [degenerative disc disease] at c3-c4 and mild for[a]minal stenosis at c4-c5."  Significantly, the August 2009 VA examination report includes a comment (signed by a medical physician) that the current cervical spine condition was unlikely causally related to the symptom complaints associated with the in-service accident because there is no medical nexus between the current diagnosis of cervical disc disease and the in-service injury featuring a muscle strain.

The Board finds that the August 2009 VA examination report is probative, competent evidence with regard to addressing whether the current cervical spine degenerative disc disease is etiologically linked to the in-service muscle strain just below the Veteran's neck.  The report is signed by two trained medical professionals (including a VA medical doctor) collectively informed by review of the claims-file and direct examination of the Veteran.  The probative weight of the August 2009 VA examination report is against the Veteran's claim for service connection for the neck disability, as it indicates that it is unlikely that the current cervical disc disease is linked to the pertinent in-service instance of muscle strain.  Significantly, there is no other medical opinion of record contradicting or disagreeing with the findings and conclusions of the August 2009 VA examination report.

To any extent that the Veteran's contentions at times may suggest a continuity of lay-perceivable neck symptoms since the period of service for consideration, the Board finds the indication of such continuity to be non-credible.  The Board finds it reasonable to presume that a symptomatic chronic neck disability would have been reported, treated, and documented in the Veteran's set of service treatment records; the Veteran's service records document treatment and evaluation of a variety of issues, including various muscular and joint pain issues, without indication of any symptoms or disability of the neck.  Even the reported pain just below the neck following the July 2003 motor vehicle accident is shown to have resolved in subsequent service treatment reports with no continuity of that symptomatology thereafter.  Significantly, the February 2005 separation examination report and the additional March 2005 in-service examination report show that the Veteran had no symptoms or abnormalities of the neck at those times following the qualifying period of service.  The preponderance of the evidence leads the Board to conclude that no chronic neck disability had onset during the period of service for consideration.

The Veteran is competent to report his experience of sensory symptoms and pain that may be associated with his neck.  However, the Board finds greater probative value in the contemporaneous set of service treatment records documenting the Veteran's various in-service symptom reports and medical diagnoses as recorded by medical professionals.  The February 2005 and March 2005 in-service examination reports contradict the Veteran's later statements suggesting onset of chronic neck disability during qualifying service.  As the probative service treatment records indicate that the Veteran did not have any neck injury, symptoms, or disability during the period of service for consideration, the Board finds that the most probative evidence on the matter indicates that no neck / cervical spine disability had onset or manifestation during qualifying service.  The Board finds no competent or credible evidence contrary to the August 2009 VA examination report's conclusion that the current chronic degenerative changes of the neck / cervical spine disability are not of a nature medically related to the in-service muscle strain below the neck.  Further, the Board finds no credible evidence of any event or injury during service that may otherwise serve as a cause of post-service onset of a neck / cervical spine disability.

Service Connection Conclusion

In sum, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for psychiatric disorder or disabilities of the left shoulder and neck on any basis.  In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  Here, the evidence indicates that the Veteran's claimed disabilities have been attributed to known medical diagnoses and thus the evidence weighs against finding that the claimed disabilities may be service-connected as undiagnosed illnesses.  Further, the evidence weighs against finding that any of the claimed disabilities is otherwise etiologically linked to the military service for consideration.  The Board finds that the Veteran's service treatment records, as a whole, reflect that neither trained medical professionals nor the Veteran himself believed that the Veteran had any chronic psychiatric disorder, left shoulder disability, or neck disability during the period of military service for consideration.  Probative post-service medical evidence does not otherwise provide a basis for an award of service connection for current psychiatric disorder, left shoulder disability, or neck disability.

The Board additionally finds that the evidence of record does not support a finding that any psychosis or any arthritis of the left shoulder or the neck manifested to a compensable degree within a year following the period of service for consideration in this case (ending in May 2004).  The Veteran's injuries suffered during the service from May 8, 2004 onward cannot provide the basis for an award of service connection, and there is otherwise no evidence of onset of compensable pertinent psychosis or arthritis in the year following honorable service.  The Veteran's earliest claim concerning the pertinent disabilities was filed in April 2007, and VA treatment records show the earliest objective evidence of arthritis of the cervical spine in October 2008 with no abnormalities of the left shoulder found at that time (documented in records in Virtual VA and the claims-file).  The post-service medical evidence does not show compensable manifestations of such disability during any applicable presumption period following service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board concludes that the preponderance of the evidence is against the claims of entitlement to service connection for psychiatric disorder and for disabilities of the left shoulder and the neck, to include consideration of the one-year presumptive period for chronic disabilities and consideration of potentially undiagnosed illness associated with Persian Gulf service.

The Board acknowledges the Veteran's belief that his disabilities on appeal are related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a psychiatric disorder or internal orthopedic disabilities.  The Board finds that questions of identifying the specific etiology of complex internal pathologies such as psychiatric disorder and joint degeneration are medical questions requiring specialized knowledge and expertise; such questions are not generally resolvable through information available to lay senses.  Consequently, the Veteran's own assertions as to diagnosis and etiology of these disabilities have no probative value.  The Veteran's own assertions are not sufficient to establish nexus between his military service and his current psychiatric disorders or his internal pathologies of the left shoulder and cervical spine.  

As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection in this case, the benefit-of-the-doubt rule does not apply and this claims are denied.  See 38 U.S.C.A. § 5107.


ORDER

Increased ratings for lumbosacral strain with IVDS, currently rated 10 percent disabling prior to December 17, 2012 and 20 percent disabling from that date, are denied.

A 10 percent rating (but no higher) for lumbar radiculopathy of the left lower extremity is granted from May 9, 2006 to December 17, 2002, subject to the regulations governing payment of monetary awards.

A rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity from December 17, 2012 is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a left shoulder disability is denied.

Service connection for a cervical spine / neck disability is denied.


REMAND

The Veteran claims entitlement to service connection for chronic fatigue, headaches, disability of the left and right knees, and a sinus disorder.  The Veteran also had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

For Veterans of active service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or became manifest to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Significantly, fatigue, skin symptoms, headache, muscle pain, joint pain, and upper respiratory symptoms are among the recognized possible manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b).

In light of his Persian Gulf service, the Board finds that the Veteran's claims featuring chronic fatigue, headaches, disability of the left and right knees, and a sinus disorder raise a need to consider the possibility of entitlement to service connection under a theory of undiagnosed illness.  (The Board observes that the Veteran has asserted, including in the November 2008 NOD that his sinus and headache claims arise from his experiencing symptoms upon returning from service in Iraq.)  Significantly, the Board finds that the medical evidence currently of record does not present any clear confirmed medical diagnoses for any of these symptoms.  As the Veteran is competent to report his experience of symptoms such a chronic fatigue, headaches, knee pain, and sinus congestion, the Board must determine whether each of these symptoms may be medically attributed to a known medical diagnosis or, rather, may correspond to objective signs of an undiagnosed illness.  The Board finds that VA examination is warranted to address the unresolved essential medical questions for these issues.  Additionally, the AOJ shall have the opportunity to provide the Veteran with appropriate VCAA notice specific to claims involving questions of undiagnosed illness during the processing of this remand.

The Veteran has also contended that his chronic fatigue may be secondary to his headaches (in the November 2008 NOD) or to his service-connected back disability (in the January 2010 substantive appeal).  The Veteran has also contended that his claimed bilateral knee disability is secondary to his service-connected bilateral pes planus (in the November 2008 NOD).  These secondary theories of service connection have not yet been developed and considered in adjudication by the AOJ.  The forthcoming VA examination reports addressing these issues shall include medical opinions addressing the secondary theories of service connection.  During the processing of this remand, the AOJ shall have the opportunity for appropriate notice, development and adjudication of these secondary theories of service connection.

Additionally, as noted in the introduction, the Veteran's claim for an increased rating includes the issue of entitlement to a TDIU.  In this regard, the Board observes that the February 2011 VA examination report shows that the Veteran reported that he had been unemployed for a significant time and cited his service-connected back disability (with leg pain) as explanation.  The Board acknowledges the judicial holding in which the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  The Board finds that additional development is required with regard to the issue of entitlement to a TDIU.  Moreover, the TDIU issue is inextricably intertwined with the pending service connection issues being remanded by the Board at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the TDIU claim pending the adjudication of the inextricably intertwined service connection claims.  The AOJ shall have the opportunity to provide requisite notice, solicit needed information for the Veteran, and complete necessary development in connection with the TDIU claim during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a TDIU application form for his completion, and provide him with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have opportunity to respond.

2.  The AOJ should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issues on appeal, to specifically include providing the Veteran with the needed notice specific to (a) service connection for Persian Gulf veterans on the basis of undiagnosed illness, and (b) establishing service connection for a disability as secondary to a service-connected disability.

3.  The Veteran should be afforded a VA examination by a medical professional with the appropriate expertise to determine the nature and likely etiology of his claimed chronic sinus complaints.  The claims folder should be made available to the examiner for review.  The examiner is asked to address the following:

a) Are the Veteran's complaints of sinus symptoms associated with a known clinical diagnosis?

b) If the Veteran's sinus symptoms are associated with a known clinical diagnosis, for each diagnosed disorder please opine as to whether it is at least as likely as not (50 percent probability or higher) that the disorder was caused by, has continued since, or is otherwise related to his period of active service from March 2000 through May 7, 2004, which included a tour of duty in Southwest Asia.

c) If the Veteran's sinus symptoms cannot be associated with a known clinical diagnosis, please opine whether it is at least as likely as not (50 percent probability or higher) that he has objective indications of a chronic disability resulting from an undiagnosable illness manifested by sinus symptoms as established by history, physical examination, and laboratory tests, that has either existed for 6 months or more or exhibited intermittent episodes of improvement and worsening over a 6-month period.

All opinions expressed must be supported by a complete explanation as to why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The examiner is advised that the Veteran is competent to report his sinus symptoms in the years since his discharge from service.

4.  The Veteran should be afforded a VA examination by a medical professional with the appropriate expertise to determine the nature and likely etiology of his claimed chronic headache complaints.  The claims folder should be made available to the examiner for review.  The examiner is asked to address the following:

a) Are the Veteran's complaints of headaches associated with a known clinical diagnosis?

b) If the Veteran's headaches are associated with a known clinical diagnosis, for each diagnosed disorder please opine as to whether it is at least as likely as not (50 percent probability or higher) that the disorder was caused by, has continued since, or is otherwise related to his period of active service from March 2000 through May 7, 2004, which included a tour of duty in Southwest Asia.

c) If the Veteran's headache symptoms cannot be associated with a known clinical diagnosis, please opine whether it is at least as likely as not (50 percent probability or higher) that he has objective indications of a chronic disability resulting from an undiagnosable illness manifested by headaches as established by history, physical examination, and laboratory tests, that has either existed for 6 months or more or exhibited intermittent episodes of improvement and worsening over a 6-month period.

All opinions expressed must be supported by a complete explanation as to why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The examiner is advised that the Veteran is competent to report his symptoms of headaches in the years since his discharge from service.

5.  The Veteran should be afforded a VA examination by a medical professional with the appropriate expertise to determine the nature and likely etiology of his claimed chronic fatigue complaints.  The claims folder should be made available to the examiner for review.  The examiner is asked to address the following:

a) Are the Veteran's complaints of chronic fatigue associated with a known clinical diagnosis?

b) If the Veteran's chronic fatigue symptoms are associated with a known clinical diagnosis, for each diagnosed disorder please opine as to whether it is at least as likely as not (50 percent probability or higher) that the disorder was caused by, has continued since, or is otherwise related to his period of active service from March 2000 through May 7, 2004, which included a tour of duty in Southwest Asia (and included a March 2003 complaint of fatigue symptoms following a vaccine injection, documented in the service treatment records).

c) For each diagnosed disorder, please also opine as to whether it is at least as likely as not (50 percent probability or higher) that such disability has been caused or aggravated (permanently increased in severity) by the Veteran's service-connected back disability.

d) If the Veteran's chronic fatigue symptoms cannot be associated with a known clinical diagnosis, please opine whether it is at least as likely as not (50 percent probability or higher) that he has objective indications of a chronic disability resulting from an undiagnosable illness manifested by fatigue as established by history, physical examination, and laboratory tests, that has either existed for 6 months or more or exhibited intermittent episodes of improvement and worsening over a 6-month period.

All opinions expressed must be supported by a complete explanation as to why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The examiner is advised that the Veteran is competent to report his symptoms of fatigue in the years since his discharge from service.

6.  The Veteran should be afforded a VA examination by a medical professional with the appropriate expertise to determine the nature and likely etiology of his claimed chronic disabilities of the left and right knees.  The claims folder should be made available to the examiner for review.  The examiner is asked to address the following:

a) Are the Veteran's complaints of symptoms of the left knee associated with a known clinical diagnosis?

b) Are the Veteran's complaints of symptoms of the right knee associated with a known clinical diagnosis?

c) If the Veteran's knee symptoms are associated with a known clinical diagnosis, for each diagnosed disorder of either knee please opine as to whether it is at least as likely as not (50 percent probability or higher) that the disorder was caused by, has continued since, or is otherwise related to his period of active service from March 2000 through May 7, 2004, which included a tour of duty in Southwest Asia.

d) For each diagnosed knee disability, please also opine as to whether it is at least as likely as not (50 percent probability or higher) that such disability has been caused or aggravated (permanently increased in severity) by the Veteran's service-connected pes planus.

e) If the Veteran's symptoms in either knee cannot be associated with a known clinical diagnosis, please opine whether it is at least as likely as not (50 percent probability or higher) that he has objective indications of a chronic knee disability resulting from an undiagnosable illness manifested by joint or muscle pain as established by history, physical examination, and laboratory tests, that has either existed for 6 months or more or exhibited intermittent episodes of improvement and worsening over a 6-month period.

All opinions expressed must be supported by a complete explanation as to why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The examiner is advised that the Veteran is competent to report his left and right knee symptoms in the years since his discharge from service.

7.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claims on appeal (including the claim of entitlement to a TDIU and including consideration of the Veteran's theories of secondary service connection for the chronic fatigue and knee disability issues).  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


